Case 1:18-cv-11879-KPF Document 45-2 Filed 05/15/19 Page 1 of 2




     Exhibit B
Western Credit & Collection Service, Inc. | Portland, OR 97220                                                                                                     http://www.westerncreditpdx.com/
                            Case 1:18-cv-11879-KPF Document 45-2 Filed 05/15/19 Page 2 of 2

            Western Credit & Collection Service, Inc.                                                                                                Call us at: 800-308-8588


                                                                    Portland, Oregon USA

                                                                                                                                     Our Guarantee -

                                                                                                                                     We promise to work all angles of
                                                                                                                                     every account assigned to us to
                                                                                                                                     maximize results.

                                                                                                                                     "Our team is relentless and effective at
                                                                                                                                     producing the best recovery rates
             Our rates are tailored to your business                                                                                 around."
             needs and volume.                                                                                                                     Michael Klaar, Pres.
             We always pay the fees associated with
             collecting your accounts.

             We are 100% commission based.




                      If you're not using a local collection agency you are
                           missing out on a larger recovery potential.

              Don't fall for an out of state agency that only makes phone calls.
                              WE ARE A FULL SERVICED AGENCY
                   As a local company incorporated in 1980, we have an
                         abundance of knowledge and resources at our
                        finger tips to collect your lost revenue in both
                                    Washington and Oregon.

                          A Veteran Owned Credit Reporting Agency!




                                      Website Designed by Western Credit & Collection Service, Inc. © 2018 at Homestead™ Create a Website and List Your Business




1 of 1                                                                                                                                                                         5/15/2019, 10:15 PM
